Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement ofMountain West BusinessSolutions,Inc. on Form SB-2 of my report datedSeptember 13, 2007 (included in exhibits to such registration statement) on thefinancial statements of Mountain West BusinessSolutions,Inc. as of July 31, 2007 and for the period ended August 31, 2006 (Inception) through July 31, 2007. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado October 8, 2007
